FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE: NORDSTROM , INC.               No. 13-71162

                                        D.C. No.
NORDSTROM , INC.,                    3:10-cv-02671-
                    Petitioner,            JM

              v.
                                         ORDER
UNITED STATES DISTRICT
COURT FOR THE SOUTHERN
DISTRICT OF CALIFORNIA ,
SAN DIEGO ,
                Respondent,

GINO MARAVENTANO and
NEESHA KURJI,
     Real Parties in Interest.


        Petition for Writ of Mandamus from the
               United States District Court
         for the Southern District of California
2                   IN RE: NORDSTROM , INC.

         Submitted to Motions Panel June 17, 2013*

                       Filed June 27, 2013

     Before: Michael Daly Hawkins, Ronald M. Gould,
            and Paul J. Watford, Circuit Judges.


                           COUNSEL

Julie A. Dunne, Lara K. Strauss, and Joshua D. Levine, Littler
Mendelson P.C., San Diego, California, for the Petitioner.

Matthew F. Archbold, Deason & Archbold, Newport Beach,
California, for the Real Parties in Interest.


                             ORDER

   The court has considered the “amici curiae” letters
submitted in support of this petition for writ of mandamus.

    Petitioner has not demonstrated that this case warrants the
intervention of this court by means of the extraordinary
remedy of mandamus. See Bauman v. United States Dist.
Court, 557 F.2d 650 (9th Cir. 1977). Indeed, we find the
petition to be frivolous and wholly without merit.
Accordingly, the petition, including the request for an
immediate stay of district court proceedings, is denied.




 *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                  IN RE: NORDSTROM , INC.                   3

    Within 21 days after the date of this order, counsel Julie
A. Dunne, Lara K. Strauss, and Joshua D. Levine of Littler
Mendelson P.C. shall show cause in writing why monetary
sanctions should not be imposed against counsel individually
for filing a frivolous petition for writ of mandamus. See
9th Cir. R. 46-2(d), (i); 9th Cir. Gen. Ord. 12.9(a); see also
9th Cir. R. 46-2 advisory committee’s note (8) (court may
impose monetary sanctions under inherent powers of the
court); Chambers v. Nasco, Inc., 501 U.S. 32, 45-51 (1991).

    Counsel’s failure to file a timely response to this order
will result in the imposition of sanctions without further
notice.

    Counsel’s response to the order to show cause is referred
to the Appellate Commissioner, who shall conduct whatever
proceedings he deems appropriate and shall have authority to
enter an order, including an order imposing monetary
sanctions.

   DENIED.